IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00340-CR

                         IN RE MILTON LEE GARDNER


                                 Original Proceeding



                                       ORDER


       Milton Lee Gardner filed a writ of mandamus asking us to order the Limestone

County District Clerk to rule on his pretrial writ of habeas corpus filed with the trial

court on September 9, 2014, and “if that ruling is not the granting of relief, that the said

writ be trasmitted [sic] to the Court of Appeals so that the said Court may take action.”

Because we have no jurisdiction to compel a district clerk to act except to enforce our

jurisdiction and Gardner had not alleged any need for this Court to protect that

jurisdiction, we dismissed Gardner’s petition for want of jurisdiction. In re Gardner,

2014 Tex. App. LEXIS 12658, No. 10-14-00340-CR (Tex. App.—Waco Nov. 20, 2014, orig.

proceeding).
       Gardner now files a motion for rehearing, this time requesting us to order the

trial court to rule on the same pretrial writ which, according to Gardner, had become

overruled “by operation of law” when the trial commenced.

       Gardner’s motion for rehearing is denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Rehearing denied
Order issued and filed December 18, 2014




In re Gardner                                                                  Page 2